          Case 1:17-cv-01047-ESH Document 73 Filed 06/18/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                      CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

                     PROJECT VERITAS PARTIES’ NOTICE OF FILING
                       PURSUANT TO LOCAL CIVIL RULE 5.4(e)(1)

       Project Veritas Action Fund, Project Veritas, James O’Keefe, and Allison Maass (“the

Project Veritas Parties”) file this Notice Pursuant to Local Civil Rule 5.4(e)(1).

       On June 17, 2019, the Project Veritas Parties filed a Reply in Support of Motion for

Summary Judgment. Dkt. 71. Contemporaneously with this filing, the Project Veritas Parties filed

further exhibits. Dkt. 72.

       Among the exhibits are Exhibits 8, 9 and 11. Because those exhibits are not in a format

compatible with electronic filing, they were submitted to the Court on a disc. The Project Veritas

Parties give notice that the custodian for purposes of Local Civil Rule 5.4(e)(1) shall be:

                       Stephen R. Klein
                       STATECRAFT PLLC
                       1629 K Street NW, Suite 300
                       Washington, DC 20006
                       Telephone: (202) 804-6676
                       steve@statecraftlaw.com




                                                 1
         Case 1:17-cv-01047-ESH Document 73 Filed 06/18/19 Page 2 of 3



                                           Respectfully submitted,

                                                  By:    /s/ Stephen R. Klein
                                                         Stephen R. Klein
                                                         Bar No. 177056
                                                         STATECRAFT PLLC
                                                         1629 K Street NW, Suite 300
                                                         Washington, DC 20006
                                                         Telephone: (202) 804-6676
                                                         steve@statecraftlaw.com


 /s/ Paul A. Calli                            /s/ Kerry Brainard Verdi
 Paul A. Calli                                Kerry Brainard Verdi, Esq.
 Florida Bar No. 994121                       Bar No. 478486
 Chas Short                                   Benjamin R. Ogletree
 Florida Bar No. 70633                        Bar No. 475094
 CALLI LAW, LLC                               VERDI & OGLETREE PLLC
 14 NE 1st Ave, Suite 1100                    1325 G Street, NW, Suite 500
 Miami, FL 33132                              Washington, DC 20005
 Telephone: (786) 504-0911                    Telephone: (202) 449-7703
 Facsimile (786) 504-0912                     Facsimile: (202) 449-7701
 PCalli@Calli-Law.com                         kverdi@verdiogletree.com
 CShort@Calli-Law.com
 Admitted pro hac vice


 /s/ Michael J. Madigan                       /s/ Benjamin T. Barr
 Michael J. Madigan                           Benjamin Barr (Pro Hac Vice)
 Bar No. 71183                                STATECRAFT PLLC
 LAW OFFICES OF MIKE MADIGAN PLLC             444 N. Michigan Ave. #1200
 3910 Hillandale Court NW                     Chicago, Illinois 60611
 Washington DC 20007                          Telephone: (202) 595-4671
 Telephone: (202) 255-2055                    ben@statecraftlaw.com
 Mjm20@mac.com
                                              admitted pro hac vice


Counsel for Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe, and
Allison Maass




                                              2
         Case 1:17-cv-01047-ESH Document 73 Filed 06/18/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will automatically send email notifications to the attorneys

of record.


                                                      By:    /s/ Stephen R. Klein
                                                             Stephen R. Klein
